—Judgment unanimously affirmed. Memorandum: Defendant contends that her confession should have been suppressed because it was obtained in violation of her rights. "[B]y pleading guilty before the hearing on [her] suppression motion, defendant precluded the making of a record and, in consequence, foreclosed the pos*884sibility of appellate review of [her] challenge to the admissibility of the People’s evidence” (People v Fernandez, 67 NY2d 686, 688; see, People v Porter, 213 AD2d 1070, 1071, lv denied 85 NY2d 978). By pleading guilty, defendant also waived her right to challenge the sufficiency of the evidence before the Grand Jury (see, People v Dunbar, 53 NY2d 868, 871).
Upon our review of the record, we conclude that defendant received effective assistance of counsel. Defendant’s attorney provided meaningful representation, thus satisfying the constitutional requirement (see, People v Baldi, 54 NY2d 137, 147).
Finally, defendant’s sentence, which was agreed upon as part of the plea bargain, is not unduly harsh or severe (see, People v Cotton, 219 AD2d 836, 837, lv denied 87 NY2d 900; People v Tejeda, 217 AD2d 932, 934, lv denied 87 NY2d 908). (Appeal from Judgment of Ontario County Court, Henry, Jr., J.—Burglary, 2nd Degree.) Present—Green, J. P., Pine, Doerr, Boehm and Fallon, JJ.